Case 2:17-cv-08958-CAS-AFM Document 77 Filed 09/06/19 Page 1 of 2 Page ID #:1262



    1
    2
    3
    4
    5
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10
   11    MOSES CHOI, an individual; and                   Case No. 2:17-cv-8958-CAS(AFMx)
   12    SOUTHEAST REGIONAL CENTER,                       Hon. Christina A. Snyder
         LLC, a Georgia limited liability
   13    company,                                         [PROPOSED] ORDER ON
                                                          STIPULATION TO DISMISS
   14                 Plaintiffs,                         PLAINTIFFS’ EIGHTH CLAIM
                                                          FOR RELIEF FOR VIOLATION
   15         v.                                          OF THE DEFEND TRADE
                                                          SECRETS ACT AND NINTH
         8TH BRIDGE CAPITAL, INC., a                      CLAIM FOR RELIEF FOR
   16    California corporation; YOUNG HUN                VIOLATION OF THE
         KIM, an individual; 8TH BRIDGE                   CALIFORNIA UNIFORM TRADE
   17    CAPITAL, LLC, a California limited               SECRETS ACT
         liability company; MANHATTAN REAL
   18    ESTATE FUND GP, LLC, a Delaware
         limited liability company;
   19    MANHATTAN REAL ESTATE FUND,
         LP, a Delaware limited partnership;
   20    MANHATTAN REAL ESTATE FUND
         II, LP, a Delaware limited partnership;
   21    MANHATTAN REAL ESTATE
         EQUITY FUND, LP, a Delaware limited
   22    partnership; and PATRICK JONGWON
         CHANG, an individual.
   23
                      Defendants.
   24
   25    AND RELATED COUNTER-CLAIMS
   26
   27
   28

                                                    -1-
              ORDER ON STIPULATION DISMISSING PLAINTIFFS’ EIGHTH AND NINTH CLAIMS FOR RELIEF
Case 2:17-cv-08958-CAS-AFM Document 77 Filed 09/06/19 Page 2 of 2 Page ID #:1263


    1
             PURSUANT TO STIPULATION, IT IS ORDERED:
    2
             1. Plaintiffs’ Eighth and Ninth Claims for Relief within the First Amended
    3
                 Complaint, for Violation of the Defend Trade Secrets Act and Violation
    4
                 of the California Uniform Trade Secrets Act, respectively, are hereby
    5
                 DISMISSED WITHOUT PREJUDICE.
    6
             2. With respect to these dismissed claims, the parties each are to bear their
    7
                 own costs and attorney’s fees.
    8
        Dated: September 6, 2019
    9
   10                                     _
                                          HON. CHRISTINA A. SNYDER
   11                                     UNITED STATES DISTRICT JUDGE
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                    -2-
              ORDER ON STIPULATION DISMISSING PLAINTIFFS’ EIGHTH AND NINTH CLAIMS FOR RELIEF
